Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard L. Coleman appeals the district court’s order adopting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Coleman v. Stevenson, No. *7100:09-cv-00872-HMH, 2010 WL 2990740 (D.S.C. July 26, 2010). We also deny Coleman’s motions to place the appeal in abeyance, and for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.